Citation Nr: 0830481	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for deficiency of the 
anterior cruciate ligament of the right knee, currently rated 
as 20 percent disabling.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board also notes that in the VA Form 9 submitted in 
February 2007, the veteran stated this his right knee 
disability has caused problems with his left knee.  The Board 
construes this statement as a claim for secondary service 
connection for left knee disability.  The record does not 
reflect that the RO has addressed this claim.  Therefore, it 
is referred to the originating agency for appropriate action.


REMAND

The veteran is currently assigned a 20 percent rating for 
deficiency of the anterior cruciate ligament of the right 
knee under Diagnostic Code 5257, which provides that lateral 
laxity or recurrent subluxation of a knee warrants a 20 
percent rating if it is moderate or a 30 percent rating if it 
is severe.  In response to his claim, the veteran was 
afforded a VA fee-basis examination in May 2005.  The report 
of this examination does not provide an opinion concerning 
the degree of severity of any lateral instability or 
recurrent subluxation of the veteran's right knee.  
Therefore, it is not adequate for purposes of rating the 
veteran's right knee disability under Diagnostic Code 5257.

The Board further notes that in addition to the 20 percent 
rating under Diagnostic Code 5257, a separate 10 percent 
rating is in effect for arthritis of the right knee under 
Diagnostic Code 5010.  Although almost all of the veteran's 
contentions relate to factors for consideration in rating the 
arthritis, the RO has not addressed whether a rating in 
excess of 10 percent is warranted for the arthritis of the 
veteran's right knee.  Moreover, the report of the May 2005 
VA examination is not adequate for purposes of rating the 
arthritis in the veteran's right knee because it does not 
address all pertinent disability factors, such as pain on use 
and during flare-ups, weakened movement, excess fatigability, 
and incoordination.  See  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, D.C. 
for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the veteran's 
right knee during the period of this 
claim. 

2.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairments due 
to the veteran's service-connected right 
knee disability.  The claims folder must 
be made available to and reviewed by the 
examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or subluxation of the 
knee, using the terms "severe," 
"moderate," or "slight."  The examiner 
should also determine if the knee locks 
and if so the frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  After all the above is complete, the 
RO or the AMC should adjudicate the 
veteran's claim for an increased rating 
for arthritis of the right knee and 
inform him of his appellate rights with 
respect to this decision.

5.  The RO or the AMC should also 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kurscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




